The defendants’ petition for certification for appeal from the Appellate Court, 32 Conn. App. 595 (AC 11484), is granted, limited to the following issue:
“Was the Appellate Court correct in deciding that scope of employment under General Statutes § 31-275 includes a domestic preparatory activity where the commissioner had concluded that the sole reason the decedent was shoveling snow in his driveway was to enable him to exit his driveway to visit customers?”
*931The Supreme Court docket number is SC 14848.
Decided October 5, 1993
Scott Wilson Williams, in support of the petition.
Robert R. Sheldon, in opposition.